DISSENTING OPINION
Donlon, Judge:
I dissent.
As the majority opinion correctly states, the testimony before us “does not establish chief use at the time of importation in an adequate geographical cross-section of the country.” I agree. The cited precedents support that finding.
Turning to the samples, the majority deduce, from the exhibited characteristics of the merchandise, that in all sections of the United States these articles would be used “not in the service of meals at the table but in the service of light refreshments away from the table where the dishes must be held in the hand or on the lap.”
In my opinion, the record here before us, including the sample articles that are in evidence or illustrated by photographs that were introduced into evidence, does not support such deduction.
*229Tableware includes disbes which may be put on the table for the service of a meal. What is a meal ?
“Meal” is defined in Webster’s New International Dictionary, second edition, 1956, as the portion of food taken at a particular time to satisfy appetite. I am not convinced by anything here of record that a portion of food which includes sandwiches, ice cream, cake and coffee, possibly a salad, or some combination thereof, is not a portion of food satisfying appetite at the time, in the ordinary meaning.
There is testimony of record that these articles are used “at the end of a bridge game.” It is common knowledge that bridge games are played on tables. In the absence of sufficient proofs by testimony and referring, as the majority have referred, to the samples that are in evidence, it seems that these articles are equally as suitable for use in the service of food on tables as for use in the service of food away from a table. I find nothing that suggests these dishes are not suitable for use on tables.
Moreover, there is nothing in the decided cases to suggest that Congress, in using the term “tableware,” had in mind only those dishes that are shown to be used for service on a conventional dining table. It is matter of common knowledge that, in many American homes, food is frequently, if not entirely, partaken of in dinettes and in living rooms or family rooms in front of TV screens. If the regular use of dishes for service of food other than on dining tables removes such dishes from the tariff category of tableware, that ruling seems not yet to have been handed down. In my opinion, there is nothing in the instant record that supports such a ruling here.
I concur with the majority that the oral testimony does not sufficiently establish the use for which plaintiffs argue. I dissent from the majority in their finding that the samples introduced into evidence suffice to supply the deficiency in proofs. In my opinion, plaintiffs have not overcome the presumption of correctness that attaches to the collector’s classification. The protests should be overruled.